--------------------------------------------------------------------------------

ASSIGNMENT OF DEBT

THIS ASSIGNMENT OF DEBT (this “Assignment”) is made as of the 6th day of July,
2017.

BETWEEN:

> > > > BGC CONSULTANTS LIMITED, of 5949 Berwick Street, Burnaby, British
> > > > Columbia V5H 1V9, Canada
> > > > 
> > > > (the “Assignor”)

AND:

> > > > ROBERT BREGANI, of 2833 West 18th Avenue, Vancouver, British Columbia
> > > > V6L 1B7, Canada
> > > > 
> > > > (the “Assignee”)

WHEREAS:

A.      Garmatex Holdings Ltd., a corporation incorporated under the laws of the
State of Nevada, U.S.A., (the “Company”) has borrowed from the Assignor
US$100,000 (the “Loan”), representing the principal amount of the loan, pursuant
to a loan agreement dated as of April 28, 2017 between the Assignor and the
Company (the “Loan Agreement”); and

B.      Pursuant to a loan purchase agreement dated July 6, 2017 (the “Loan
Purchase Agreement”), the Assignor wishes to assign to the Assignee and the
Assignee wishes to take assignment of all of the Assignor’s estate, right, title
and interest in and to all moneys and other obligations and liabilities now or
hereafter due and owing by the Borrower to the Vendor in connection with the
Loan, including the principal balance of the Loan outstanding and interest
thereon, (collectively, the “Indebtedness”) and the Loan Agreement (together
with the Indebtedness, the “Loan Assets”).

NOW THEREFORE in consideration of the mutual premises, covenants and agreements
in this Assignment, and for other good and valuable consideration (the receipt
and sufficiency of which is hereby acknowledged by the parties), the parties
agree as follows:

1.

In consideration of the Purchase Price (as defined in the Loan Purchase
Agreement), the Assignor hereby assigns and transfers to the Assignee,
absolutely, to and for its sole use forever, all of the Assignor’s estate,
right, title and interest in and to the Loan Assets, including without
limitation all right to enforce, collect and give acquittances for the
Indebtedness, including the principal amount of the Loan and interest accrued or
hereafter accruing thereto, if any, with full power and authority to collect
payment of the Indebtedness from the Company. The Assignor further hereby grants
to the Assignee power and authority to execute any changes in registrations that
are required so as to give effect to this Assignment.

    2.

The Assignor hereby represents and warrants that: (i) it has full right, power
an authority to enter into this Assignment and to assign the Loan Assets to the
Assignee; (ii) this Assignment has been duly authorized, executed and delivered
and is a legal, valid and binding obligation enforceable against the Assignor in
accordance with its terms; (iii) it is the current holder and legal and
beneficial owner of the Loan Assets; (iv) there are no collateral agreements,
undertakings, declarations, or representations, written or oral, in respect of
the Loan Assets; and (v) it has not assigned all or any part of its interest in
the Loan Assets nor has it done or permitted any further act, matter or thing to
be done whereby the Indebtedness has been released or discharged either partly
or in its entirely.

    3.

The Assignor hereby covenants to the Assignee forthwith to endorse and deliver
to the Assignee such documents or instruments governing or evidencing any of the
Loan Assets.


--------------------------------------------------------------------------------

-2-

4.

Delivery of a copy of this Assignment to the Company shall be its irrevocable
notice and instruction to recognize the Assignee as the person to whom the
Indebtedness is now payable.

    5.

Each party shall at any time, and from time to time hereafter, take any and all
steps and execute, acknowledge and deliver to the other party any and all
further deeds, instruments and assurances that the other party may reasonably
require for the purpose of giving full force and effect to the provisions of
this Assignment.

    6.

All references to any party, whether a party to this Assignment or not, will be
read with such changes in number and gender as the context or reference
requires.

    7.

All dollar amounts referred to in this Assignment are in lawful money of the
United States of America.

    8.

Any notice required or permitted to be given to any of the parties to this
Assignment will be in writing and may be given by prepaid registered post,
electronic facsimile transmission or other means of electronic communication
capable of producing a printed copy to the address of such party first above
stated or such other address as any party may specify by notice in writing to
the other parties and any such notice will be deemed to have been given and
received by the party to whom it was addressed if mailed, on the third day
following the mailing thereof, if by facsimile or other electronic
communication, on successful transmission, or, if delivered, on delivery; but if
at the time of mailing or between the time of mailing and the third business day
thereafter there is a strike, lockout or other labour disturbance affecting
postal service, then the notice will not be effectively given until actually
delivered.

    9.

This Assignment may be executed in several counterparts, each of which will be
deemed to be an original and all of which will together constitute one and the
same instrument.

    10.

Delivery of an executed copy of this Assignment by electronic facsimile
transmission or other means of electronic communication capable of producing a
printed copy will be deemed to be execution and delivery of this Assignment, as
of the date set forth on page one of this Assignment.

[THE REMAINDER OF THIS PAGE HAS BEEN INTENTIONALLY LEFT BLANK.]

--------------------------------------------------------------------------------

-3-

IN WITNESS WHEREOF the parties hereto have executed this Assignment as of the
date first above written.

BGC CONSULTANTS LIMITED

 

Per: /s/ Bill Calsbeck     Authorized Signatory  


EXECUTED by ROBERT BREGANI in the

)

presence of: )   ) /s/ Celene Crofton ) Signature )   ) /s/ Robert Bregani Print
Name ) ROBERT BREGANI   ) Address )   )   )   ) Occupation )

The Company hereby acknowledges and agrees to this Assignment by the Assignor to
the Assignee and agrees to adjust its financial accounts and records to reflect
such Assignment and its full effect. The Company further acknowledges and agrees
that the amounts assigned pursuant to this Agreement will be subject to, and the
Assignee will, have the benefit of all terms and conditions of the Loan
Agreement as if the Assignee was a party to the Loan Agreement.

GARMATEX HOLDINGS LTD.

 

Per: /s/ Devon Loosdrecht     Authorized Signatory  


--------------------------------------------------------------------------------